PER CURIAM.
Petitioner, Department of Transportation, seeks certiorari jurisdiction in this court to review the circuit court’s orders requiring it to answer certain interrogatories and comply with Respondent’s request for production of documents. We grant the writ and remand to the circuit court to limit discovery to the two-year period prior to the date of Respondent’s alleged assault. Caterpillar Industries, Inc. v. Keskes, 639 So.2d 1129 (Fla. 5th DCA 1994); Saunders v. Florida Keys Electric Co-Op Ass’n, Inc., 471 So.2d 88 (Fla. 3d DCA 1985); rev. denied, 482 So.2d 348 (Fla.1986). All other aspects of the appealed orders shall remain intact.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.